DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13 are objected to because of the following informalities: “operating an X-ray” as recited in line 1 of claim 12. Claim 13 is objected to for the above reason due to its claim dependency. This objection may be overcome by inserting --source-- after “operating an X-ray”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11109473 (hereinafter USPN ‘473). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of USPN ‘473 anticipate the broader claims of the instant application.  
Regarding claim 1, USPN ‘473 claims an X-ray source for emitting an X-ray beam (claim 1, preamble), the X-ray source comprising: an anode (claim 1, par. 1 in the body of the claim); an emitter arrangement comprising a cathode for emitting an electron beam towards the anode and an electron optics for focusing the electron beam at a focal spot on the anode (par. 2); and a controller configured to determine a switching action of the emitter arrangement and to actuate the emitter arrangement to perform the switching action, the switching action being associated with a change of at least one of a position of the focal spot on the anode, a size of the focal spot on the anode, and a shape of the focal spot on the anode (par. 3); wherein the controller is configured to predict before the switching action is performed, based on the determined switching action, the size and the shape of the focal spot expected after the switching action (par. 4).

Regarding claim 2, USPN ‘473 claims wherein the controller is configured to predict a change of the size and the shape of the focal spot induced by the switching action (claim 2).

Regarding claim 3, USPN ‘473 claims wherein the switching action comprises at least one of changing a voltage supplied to the cathode, changing a current supplied to the cathode, changing a position of the focal spot on the anode by deflecting the electron beam with the electron optics, and switching the X-ray beam on (claim 3).

Regarding claim 4, USPN ‘473 claims wherein the controller is configured to predict the size and the shape of the focal spot based on predicting a width and a height of the focal spot (claim 4).

Regarding claim 5, USPN ‘473 claims wherein the controller is configured to predict the size and the shape of the focal spot based on a model modelling a width and a height of the focal spot as a function of a current supplied to the cathode, a voltage supplied to the cathode, and a heat load of the anode (claim 5).

Regarding claim 6, USPN ‘473 claims wherein the controller is configured to predict the size and the shape of the focal spot based on predicting a heat load of the anode; and/or wherein the controller is configured to determine, based on a pre-determined cooling rate of the anode, a heat load of the anode expected after the switching action (claim 6).

Regarding claim 7, USPN ‘473 claims wherein the emitter arrangement further comprises a grid interposed between the cathode and the anode, wherein the grid is configured to blank out the electron beam in an on-state of the grid and to transmit the electron beam in an off-state of the grid; and wherein the controller is configured to switch the grid between the on-state and the off-state by providing a grid switch signal to the grid (claim 7).

Regarding claim 8, USPN ‘473 claims wherein the controller is configured to determine the switching action based on a pre-determined grid switch profile, the grid switch profile defining a modulation of an intensity of the X-ray beam based on a sequence of at least one off-state of the grid and at least one on-state of the grid (claim 8).

Regarding claim 9, USPN ‘473 claims a feedback control with a focal spot sensor for acquiring an image of the focal spot based on detecting X-ray radiation emitted from the anode, the acquired image being indicative of the shape, the size and the position of the focal spot on the anode; and wherein the controller is further configured to analyze the image acquired with the focal spot sensor to determine a change of at least one of the size, the shape and the position of the focal spot; and wherein the controller is configured to adjust, by actuating the electron optics, at least one of the size, the shape and the position of the focal spot if a change of at least one of the size, the shape and the position of the focal spot is determined after the switching action is performed (claim 9).

Regarding claim 10, USPN ‘473 claims wherein the controller is configured to analyze the image acquired by the focal spot sensor when the grid is in the off-state and the electron beam impinges onto the anode; and/or wherein the controller is configured to discard the image acquired by the focal spot sensor when the grid is in the on-state and the electron beam is blanked out by the grid (claim 10).

Regarding claim 11, USPN ‘473 claims wherein the controller is configured to determine, based on the grid switch signal, if the image of the focal spot is acquired by the focal spot sensor during the off-state of the grid (claim 11).

Regarding claim 12, USPN ‘473 claims a method for operating an X-ray (claim 12, preamble), comprising: determining a switching action of an emitter arrangement, the switching action being associated with a change of at least one of a position of a focal spot on an anode, a size of the focal spot, and a shape of the focal spot (par. 1); predicting, based on the determined switching action, the size and the shape of the focal spot expected after the switching action is performed (par. 2); and actuating the emitter arrangement to perform the switching action (par. 3).

Regarding claim 13, USPN ‘473 claims a non-transitory computer-readable medium having executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform the method (claim 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884